Citation Nr: 0206861	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  96-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  This appeal arises from a June 1995 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in Vietnam and was awarded the Combat 
Infantryman's Badge.

3.  The medical evidence for and against a diagnosis of post-
traumatic stress disorder is in relative equipoise; the 
veteran's treating VA psychologist, a private psychiatrist, 
and a VA psychiatrist have opined that the veteran has post-
traumatic stress disorder as a result of his Vietnam 
experiences.

4.  The veteran had an acute lumbar spine strain during 
service that resolved prior to his separation from service; 
the objective medical evidence does not demonstrate the 
presence of any back pathology, including paravertebral 
myositis, spondylosis or arthritis, for more than two decades 
following separation from service, and no current back 
pathology has been credibly linked to the veteran's period of 
service.  





CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is related to the 
veteran's period of service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  A back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the June 1995 
rating decision, the November 1995 statement of the case 
(SOC), and the September 1997, October 1999, May 2001, and 
August 2001 supplemental statements of the case (SSOC) of the 
evidence necessary to establish service connection for post-
traumatic stress disorder and a back disorder.  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the SSOCs, adequately informed the appellant of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant a letter dated in May 2001 
that requested additional evidence.  The veteran has been 
provided with numerous VA examinations to ascertain the 
nature of his claimed disorders, and VA outpatient and 
private medical records have been obtained.  There is no 
indication in the record that relevant evidence has not been 
obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001).

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), (f) (2001).

In this case, the veteran served in Vietnam and was awarded 
the Combat Infantryman's Badge.  His reported stressors 
involve incidents related to combat, and are consistent with 
the circumstances, conditions or hardships of his service.  
Thus, the Board is satisfied that the record establishes that 
the claimed inservice stressors occurred.  The case turns on 
the diagnosis and the link to inservice stressors.

The service medical record show no complaints or findings of 
a psychiatric nature.  

A VA psychiatric examination was conducted in March 1995.  
The veteran described combat-related experiences in Vietnam 
and current family stress.  He exhibited a depressed mood.  
The examiner diagnosed dysthymia and histrionic personality 
features, and noted that the veteran "has had other 
circumstances in his family that has in fact interfere more 
with his being able to lead his own independent life, etc., 
than what occurred in Vietnam."

A psychiatric evaluation in August 1997 noted depressive 
disorder, not otherwise specified.  A VA psychiatric 
examination in February 1998 found dysthymia with anxiety 
features, and dependent personality traits.

A June 1998 statement from L.R.R., M.D., a private 
psychiatrist, stated that he had treated the veteran for 
post-traumatic stress disorder as well as major depression 
with manic features.  It was noted that the veteran had 
reported distressing recollections and recurrent dreams of 
Vietnam events.

An August 1999 VA examination report diagnosed dysthymia and 
mixed personality disorder with histrionic, dependent, and 
obsessive features.  The examiner stated that based on his 
history, record and evaluation, the veteran did not meet the 
diagnostic criteria for post-traumatic stress disorder. 

VA outpatient treatment records dated from 1999 to 2001 
indicate that the veteran was seen every other week in 
individual psychotherapy with a psychologist.  The treatment 
provider has consistently described a diagnosis of post-
traumatic stress disorder as well as major depressive 
episodes.  In a July 2001 treatment note, the VA psychologist 
noted that despite his ongoing therapy, the veteran continued 
to experience anxiety, sadness, panic, nightmares of war, 
irritability, insomnia, anhedonia, exaggerated startle 
response, and avoidance of war-related thoughts and 
activities.  

A July 2001 VA psychiatric examination diagnosed dysthymia 
and mixed personality disorder features, and the examiners 
again noted that the veteran did not meet the diagnostic 
criteria for post-traumatic stress disorder.  

Statements from the veteran's treating VA staff psychiatrist 
dated in January 2001 and June 2001 noted that the veteran 
had a clear diagnosis of post-traumatic stress disorder, with 
symptoms including flashbacks, insomnia, nightmares, 
irritability, and guilty feelings.

As noted above, the record establishes that the veteran had 
Vietnam combat service.  The medical record in this case 
contains divergent opinions as to the proper diagnosis of the 
veteran's psychiatric complaints.  The VA examination reports 
have concluded that the veteran does not meet the criteria 
for a diagnosis of post-traumatic stress disorder.  However, 
the veteran's treating VA psychologist, a private 
psychiatrist, and a VA psychiatrist who regularly sees him 
have all opined that the veteran has post-traumatic stress 
disorder as a result of his Vietnam experiences.  Finding the 
evidence for and against a diagnosis of post-traumatic stress 
disorder related to inservice stressors in relative 
equipoise, the Board must resolve doubt in the veteran's 
favor.  Accordingly, the Board concludes that service 
connection for post-traumatic stress disorder is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2001).

Back Disorder

Service connection for arthritis may be granted if the 
disability is manifested to a degree of 10 percent or more 
within one year following the date of final separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).

The service medical records show that the veteran complained 
of a sore back beginning in December 1966.  In January 1967, 
he was put on a profile for low back strain with spasm.  That 
same month, an orthopedic consultation report showed moderate 
lumbosacral strain with no evidence of nerve root 
compression, and an X-ray report noted negative lumbosacral 
strain.  On the separation examination in July 1967 the 
veteran's spine and musculoskeletal examinations were noted 
as normal.

VA outpatient records dated from 1981 to 1994 contain no 
complaints or findings related to the veteran's back.  

On a VA examination in March 1995, the veteran reported 
suffering a fall in Vietnam.  He now experienced back pain on 
and off about 4-6 times per year from the cervical to the 
lumbosacral area.  On examination, there was some tenderness 
in the paravertebral muscles as well as some tenderness on 
motion in the cervical and lumbosacral areas.  The diagnosis 
was paravertebral myositis.  

A June 1997 X-ray report noted degenerative spondylosis of 
the spine.

On a February 1998 VA examination, the veteran reported 
severe cervical pain with radiation to the head and numbness 
of the hands.  The diagnosis was anterior bridging 
osteophytes from C1-C7 on basis of degenerative joint disease 
as per X-rays, and bilateral trapezius and cervical 
paravertebral myositis.

A June 1998 statement from A.V.C., M.D., is of record.  Dr. 
C. noted that the veteran had been seen in May 1998 with 
complaints of cervical pain since 1986.  He reported an 
initial episode of cervical pain in Vietnam in 1967, and that 
following a fall for which he received treatment and a change 
of duty assignment he had intermittent cervical pain.  The 
diagnoses were chronic cervical myositis, cervical and lumbar 
spondylosis, and peripheral neuropathy, mild.  Dr. C. noted 
that the veteran had: 

...cervical myositis, which may be related 
to his cervical spondylosis.  Patient has 
history of lifting heavy weight for 
period of seven months during the war, 
which cannot be discarded as being a 
predisposing factor for developing the 
condition.  He has no evidence of a 
radicular process.  Lumbar pain is more 
recent, seems to be mechanical in nature 
and not radicular.

On a November 1999 VA examination report, the veteran 
reported that he suffered a fall in Vietnam with trauma to 
the cervical spine, and that he went on sick call for this 
injury.  His current complaint was severe cervical pain, 
radiating to the arms, with numbness of both hands.  The 
diagnoses were cervical and trapezius myositis, and C2-C3 and 
C3-C4 bulging disks, extensive degenerative joint disease, 
acquired spinal canal stenosis at C6-C7 level, with a 
residual anteroposterior dimension of eight millimeters, 
associated with bilateral neural foramina stenosis by CT scan 
of the cervical spine.

The veteran had an acute lumbar spine strain during service 
that resolved prior to his separation from service, and the 
service separation examination noted a normal spine and 
musculoskeletal examination.  The objective medical evidence 
does not demonstrate the presence of any back pathology, 
including paravertebral myositis, spondylosis or arthritis, 
for more than two decades following separation from service.  

The veteran has in recent years reported that he suffered a 
cervical spine injury in a fall during service, and that he 
went on sick call for this injury and was treated in an 
ambulatory clinic in Vietnam.  He also reported that his duty 
assignment was changed in response to this injury.  However, 
as noted above, the service medical records refer only to 
lower back treatment, with no upper back complaints or 
pathology noted.  The veteran was put on a profile, but this 
was also for his lower back complaints.  It is apparent that 
the veteran is confusing his inservice treatment for a low 
back problem with his cervical spine ailment.  Thus, Dr. C.'s 
June 1998 opinion, which suggests a possible link between the 
veteran's current cervical spine pathology and his reported 
history of cervical injury and pain during service, is not 
persuasive as it is based on an inaccurate report of history 
by the veteran. 

In this regard, the Board is aware that in the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  
The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. App. 
9, 16-19 (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

In this case, as noted above, the veteran is not alleging an 
injury that occurred in service, as contemplated by 
§ 1154(b).  Rather, he is apparently confusing an actual, 
documented injury, that was treated in service and did result 
in his being put on a profile, thinking it was for the upper 
back and not the low back.  However, contrary to the 
veteran's recollection, the injury and complaints in service 
related to his lower back, not his cervical spine area.  As 
to the low back, the clinical evidence reflect that it is of 
recent onset and of a mechanical nature.  There is no 
suggestion in the clinical data that it is related to the 
acute back symptoms exhibited during active duty.  

Thus, the veteran's lay statements to the effect that his 
current back pathology is related to his inservice injury in 
Vietnam are not supported by objective medical evidence.  
Again, the contemporaneous evidence (the service medical 
records) show treatment for a low back injury, not the neck 
complaints the veteran now contends began at that time; 
accordingly, his statements to medical care providers about a 
cervical spine injury in service that was treated at the time 
and resulted in a change of duty assignment cannot form the 
basis for a medical opinion relating current cervical spine 
pathology to an injury in service.

The veteran's own statements as to causation of a current 
disability are not competent evidence to support a finding on 
a medical question requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic back 
disability that began during or is attributable to his period 
of service more than three decades ago.  Arthritis, which was 
first demonstrated decades after separation from service, may 
not be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2001).  In view of the above, the Board 
concludes that service connection for a back disorder must be 
denied.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for a back disorder is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

